249 F.2d 442
Edward KOPPLEMAN, Sanford Koppleman, and Hyman Koppelman, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 13245.
United States Court of Appeals Sixth Circuit.
October 3, 1957.

Petition to review decision of the Tax Court of the United States.
Lawrence R. Bloomenthal, Cleveland, Ohio, for petitioners.
Charles K. Rice, Nelson P. Rose, Ellis N. Slack, Washington, D. C., for respondent.
PER CURIAM.


1
The above-entitled cause, being considered upon a stipulation for dismissal signed by counsel for the parties, it is


2
Ordered that the appeals herein be dismissed,


3
And It Is Further Ordered that the Clerk of this Court transmit certified copies of this Order and the Stipulation of Dismissal to the Clerk of the Tax Court.